No. 13544
         IN THE SUPREME COURT OF TIE STATE OF I4ONTANA

                                1977


ELLEN J. RICKL,

                          Plaintiff and Xespondent,


BRAND S. LUMBER COMPANY,
a corporation,

                         Defendant and Appellant:


Appeal from:           District Court of the Tenth Judicial District,
                       Honorable LeRoy L. McKinnon, Judge presiding.
Counsel of Record:

         For Appellant:
              Robert L. Kelleher argued, B illings, Montana
         For Respondent :
              Leonard H. McKinney argued, Lewistown, Montana



                                       Submitted:   January 21, 1977

                                        Decided:    CEfi 16   ?Qn
           -.-+
Filed:     -'k[3i:.k
M r . J u s t i c e John Conway Harrison d e l i v e r e d t h e Opinion of t h e
Court.


            This i s an appeal from an award of damages by t h e d i s t r i c t

c o u r t , Fergus County, s i t t i n g without a jury.               P l a i n t i f f Ellen

J . Rick1 owned a p i e c e of land adjacent t o land on which defendant

Brand S. Lumber Company had secured consent t o c u t timber.                             The

lumber company admitted by s t i p u l a t i o n t h a t i t had gone upon t h e

r e a l property belonging t o p l a i n t i f f and c u t 208,000 board f e e t

of timber.

           The s o l e i s s u e a t t r i a l and on appeal i s t h e measure and

amount of damages.

           The d i s t r i c t c o u r t found t h e s e f a c t s :

            1 ) P l a i n t i f f d i d not e n t e r i n t o any c o n t r a c t t o s e l l timber

and d i d n o t want t h e timber disturbed.

            2)   The t r e s p a s s was n o t w i l l f u l nor malicious b u t t h e r e

was i n d i c a t i o n of l a c k of due c a r e .

            3)   The land was damaged a s a r e s u l t of t h e logging.

           4)    The f a i r value of t h e timber taken was $25 per thousand

board f e e t stumpage o r $75 per thousand board f e e t a t t h e m i l l .

           The c o u r t ' s conclusions of law held:

            1)   P l a i n t i f f s u f f e r e d l o s s 05 t h e timber removed and d e t r i -

ment t o t h e r e a l property not e a s i l y t r a n s l a t a b l e t o money damages.

            2)   A damage award based on stumpage value would give

defendant t h e b e n e f i t of i t s own wrong.

            3)   P l a i n t i f f should recover damages i n t h e amount of $75

per thousand board f e e t , together with c o s t s .

            I n t h e d i s t r i c t c o u r t p l a i n t i f f argued s e c t i o n 17-503,

R.C.M.    1947, which g r a n t s t r e b l e damages f o r i n j u r y t o t r e e s where
t h e t r e s p a s s was o t h e r than c a s u a l o r involuntary was t h e a p p l i -

cable s t a t u t e .   The d i s t r i c t c o u r t granted damages based on a c t u a l

detriment only and n o t t r e b l e damages,             P l a i n t i f f abandoned argu-

ment t h a t s e c t i o n 17-503, R.C.M.        1947, was t h e proper s t a t u t e

during o r a l argument t o t h i s Court.

            The lumber company c i t e d t e x t s and c a s e s from o t h e r

s t a t e s holding t h a t t h e general measure of damages i s t h e v a l u e

a t t h e time of conversion. Section 17-404, R.C.M.                     states:

            "The detriment caused by t h e wrongful                  conversion of
            personal property i s presumed t o be:

            1. The value of t h e property a t t h e time of i t s
            conversion, with t h e i n t e r e s t from t h a t time; o r
            where t h e a c t i o n has been prosecuted w i t h reasonable
            d i l i g e n c e , t h e h i g h e s t market value of t h e property
            a t any time between t h e conversion and t h e v e r d i c t ,
            without i n t e r e s t , a t t h e option of t h e i n j u r e d p a r t y ;
            and,

            2. A f a i r compensation f o r t h e time and money properly
            expended i n p u r s u i t of t h e property."

            The h i g h e s t value of t h e lumber i n t h e hands of t h e p a r t y

t h a t converted i t i s t h e market value a t t h e m i l l .            I t i's c l e a r

t h e d i s t r i c t c o u r t f e l t t h a t stumpage value alone would g i v e t h e

lumber company t h e b e n e f i t of i t s own wrong and encourage t r e s p a s s

and conversion, e s p e c i a l l y where t h e r e i s b e t t e r timber on

adjoining land where t h e owner w i l l n o t s e l l .             Since t h e d i s t r i c t

c o u r t d i d n o t g r a n t i n t e r e s t i t i s obvious t h a t h i g h e s t value was

used.

             W e f i n d no e r r o r .   The judgment of t h e d i s t r i c t c o u r t

i s affirmed.                                ,?
          W e Concur:

L,,
      1       4""
            I/' &&
                        >
                        ;   :- zj
                             ;E2
                             -d
                                N

            chief Just c e